DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is FINAL and is in response to the claims filed September 30, 2021. Claims 1, 2, 4-11, 13, 15, 16, and 19 are currently pending, of which claims 1, 2, 5, 8, 10, and 15 are currently amended. Claims 9, 11, 16 and 19 were previously withdrawn from consideration. Claims 3, 12, 14 have been cancelled and claims 17, 18, and 20 were previously cancelled.

Response to Arguments
Note on Priority
Applicant has cancelled the claim at issue and the note on priority has been withdrawn as it is no longer applicable. Moreover, the previous objections to both the Specification and the Drawings have been withdrawn as well.

Claim Objections
Applicant has amended the claims at issue and the previous objections have therefore been withdrawn. Examiner does note however that a comma could be used in claim 5 to delineate between the second digital photo and the text (similar to the comma after “the first digital photo”).



Rejections Under 35 USC 112
Applicant has amended the claims at issue and the previous rejections under 35 USC 112(b) have been withdrawn. Nevertheless, in light of the current claim language, a new rejection has been introduced, as detailed below.

Prior Art Rejections
Applicant’s arguments regarding the previously cited art have been fully considered and are not persuasive.
Applicant argues that the amended claim language is not taught by the previously cited art and that retrieving rights from a broad “second user”, especially as it relates to rights to create the merchandise. See Remarks 11-12. Essentially, Applicant has cancelled the language from claims 3, 12, and 14 and moved the language into representative independent claim 1. While there are some tweaks to the language, the rejection of representative claim 1 is now under Harrison and further in view of Ishida, Satomi, and von Rosen. Specifically, Harrison allows for a user to seek permission to print pictures from a second user/service, including payment mechanisms to do so. See Harrison Fig. 3 and paras. [0027] and [0033]. Examiner does not agree with Applicant’s characterization of the second user, as under the broadest reasonable interpretation as currently claimed, this second user can be any merchandising service/servicer. 
Additionally, Satomi has been cited to more explicitly teach the “ownership” concept of the second image as now claimed. Satomi explicitly teaches permission flags for albums and individual pictures, including tracking the user who owns the image. See Satomi paras. [0157-159].
See Specification para. [0024]. Another potential avenue for clarifying amendment would be to explicitly claim the service that accepts payments separately from the second user and act as a middleman between the first user and the second user. As noted above, the claim language is currently broad and subject to an equally broad, yet reasonable interpretation when it comes to this second user. Addressing these features in a more explicit way could help address Examiner’s concerns regarding the scope of this “second user”.
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13
Claim 13 recites “The apparatus of Claim 12” and the metes and bounds of the claim cannot be determined because claim 12 has been cancelled. Therefore, for examination purposes, the claim will be interpreted as depending from claim 1.

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1, 2, 4-8, 10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (U.S. Publication No. 2008/0222560) and further in view of Ishida (U.S. Publication No. 2019/0102060), Satomi et al. (U.S. 2003/0063304; hereinafter “Satomi”), and von Rosen et al. (U.S. 2003/0069809; hereinafter “von Rosen”).
As per claim 1, Harrison teaches an image generating apparatus for providing an infrastructure for generating an article of Merchandise based upon a static replication of a digital photo, the apparatus comprising:
one or more computer servers for post processing the digital image data, said computer server in logical communication with an image capture device and accessible with a network access device via a digital communications network (See Harrison paras. [0032-34]: servers to send and upload and interact with digital images);
executable software stored on the one or more computer servers and executable on demand, the software operative with the one or more servers to cause the apparatus to:
receive digital image data from the image capture device, said digital image data representative of a first digital photo (See Harrison paras. [0028] and [0033]: capturing digital images and uploading to the server);
receive from a first user an input choosing a desired article of Merchandise (See Harrison para. [0038]: user can order image-based products);
receive the first digital photo to be applied to the article of Merchandise; designate an area to apply the first digital photo to the article of Merchandise; receive a second digital photo [owned by a second user] and prompt the first user to designate [desired Cartesian Coordinates] on the article of Merchandise in which to apply the first digital photo and the second digital photo (See Harrison Figs. 3-5 and paras. [0040-42]: user can select and drag images from an image collection area to an image layout area and finished product can be manufactured into a physical good. This can include multiple images).
determine that a payment may be made to the second user for rights to create the Merchandise; receive an agreement to the payment for the application of the second digital photo (See Harrison Fig. 3 and paras. [0027] and [0033]: user can create photo albums and order physical manufactured goods from those photos, with payment and authorization mechanisms to do so);
and manufacture the article of Merchandise based upon the first digital photo and the second digital photo (See Harrison paras. [0024-25] and [0038]: user can order and receive finished products based on the selected images).
However, while Harrison teaches specified segregated spatial areas of the first digital photo received from the image capture device (See Harrison See Harrison Figs. 3-8 and paras. [0040-42]), Harrison does not explicitly teach associate Cartesian Coordinates with those areas as taught by Harrison nor does Harrison teach desired Cartesian Coordinates as claimed. 
	Nevertheless, while one of ordinary skill would certainly understand that applying Cartesian coordinates to input locations on the display is certainly obvious just based on the nature of user inputs on an x, y coordinate pixel display, Ishida has been cited to 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the image areas of Harrison with the coordinates of Ishida. One would have been motivated to combine these references because both references disclose arranging images on an interface and Ishida shows that x, y coordinates are an obvious way to represent the locations of images in a display area on a screen, while allowing the device to easily determine where the images are coming from.
Additionally, while Harrison allows money to be sent to a second user/service, Harrison does not explicitly teach a photo owned by a second user as claimed.
Satomi teaches this limitation of the claim (See Satomi paras. [0157-159]: permission flags for albums and individual pictures, including tracking the user who owns the image).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the image manipulation and printing interface of Harrison with the permission structures of Satomi. One would have been motivated to combine these references because both references disclose interacting with various images and ordering printed photo albums and Satomi enhances the user experience by providing for advanced security features, ensuring that only those users that are allowed to use the images (or have access to those images) can do so.

prompt the user to choose between agreement to the payment to the second user for the application of the second digital photo or a suspension of the creation of the Merchandise.
von Rosen teaches these limitations of the claim (See von Rosen paras. [0049-51]: user can be displayed a webpage to checkout or save their order for later).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the ordering merchandise options of Harrison with the order notifications of von Rosen. One would have been motivated to combine these references because both references disclose manufacturing physical merchandise based on user-provided images and von Rosen enhances the user experience by keeping the user informed about the process using a well-known and common way of updating the user about the status of their order.

As per claim 2, while Harrison discloses the merchandise ordering interface, Harrison does not explicitly teach wherein the executable software stored on the one or more computer servers and executable on demand is additionally operative with the one or more computer servers to cause the apparatus to transmit a notification to the first user that the article of Merchandise has been manufactured.
von Rosen teaches these limitations of the claim (See von Rosen paras. [0030-32]: creating and ordering merchandise with a notification sent to the consumer 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Harrison with the teachings of von Rosen for at least the same reasons as discussed above in claim 1.

As per claim 4, Harrison further teaches wherein the executable software stored on the one or more computer servers and executable on demand is additionally operative with the one or more computer servers to receive from the user an input comprising text to apply to the article of Merchandise (See Harrison paras. [0040] and [0049]: user can add text or image captions within the collage layout that is to be printed/manufactured).

As per claim 5, Harrison further teaches wherein the executable software stored on the one or more computer servers and executable on demand is additionally operative with the one or more computer servers to receive from the first user a designation of [desired Cartesian Coordinates] for the first digital photo, the second digital photo and the text (See Harrison paras. [0040] and [0049]: user can add text or image captions within the collage layout that is to be printed/manufactured).
However, while one of ordinary skill would certainly understand that applying Cartesian coordinates to input locations on the display is certainly obvious just based on the nature of user inputs on an x, y coordinate pixel display, Ishida has been cited to desired Cartesian Coordinates (See Isdhida para. [0131]: X, Y coordinates representing the album display area for the photos to be associated with).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Harrison with the teachings of Ishida for at least the same reasons as discussed above in claim 1.

As per claim 6, while the claim is a recitation of intended use and does not carry any patentable weight, Harrison further teaches wherein the article of Merchandise is a t-shirt (See Harrison paras. [0025] and [0038]: can put photos on t-shirts and a variety of other merchandise).

As per claim 7, while the claim is a recitation of intended use and does not carry any patentable weight, Harrison further teaches wherein the article of Merchandise is a mug (See Harrison paras. [0025] and [0038]: can put photos on mugs and a variety of other merchandise).

As per claim 8, while Harrison allows the user to transmit images to printing servers and sending the results to other recipients (See Harrison Fig. 1 and para. [0023]), Harrison does not explicitly teach wherein the executable software stored on the one or more computer servers and executable on demand is additionally operative with the one or more computer servers to transmit to a third party via the communications network one or both of the first digital photo and the second digital photo.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Harrison with the teachings of Satomi for at least the same reasons as discussed above in claim 1.

As per claim 10, Harrison further teaches wherein the executable software stored on the one or more computer servers and executable on demand is additionally operative with the one or more computer servers to manufacture a photo book comprising static representations of the first digital photo and the second digital photo (See Harrison paras. [0019-20], [0024-25], and [0037-38]: user can design and create photo albums/books by sending the image to a finishing facility for printing).

As per claim 13, while Harrison discloses the merchandise ordering interface, Harrison does not explicitly teach wherein the executable software stored on the one or more computer servers and executable on demand is additionally operative with the one or more computer servers to cause the apparatus to transmit a notification to the user that the article of Merchandise has been manufactured.
von Rosen teaches these limitations of the claim (See von Rosen paras. [0030-32]: creating and ordering merchandise with a notification sent to the consumer indicating that the order has shipped (and has thus been created) and credit card has been charged).


As per claim 15, while Harrison discloses the merchandise ordering interface, Harrison does not explicitly teach wherein the executable software stored on the one or more computer servers and executable on demand is additionally operative with the one or more computer servers to cause the apparatus to transmit a notification to the first user that the article of Merchandise has been manufactured.
von Rosen teaches these limitations of the claim (See von Rosen paras. [0030-32]: creating and ordering merchandise with a notification sent to the consumer indicating that the order has shipped (and has thus been created) and credit card has been charged).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Harrison with the teachings of von Rosen for at least the same reasons as discussed above in claim 1.






Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nicholas Klicos/
Primary Examiner, Art Unit 2145